Offense, the unlawful sale of intoxicating liquor; penalty, two years and six months in the penitentiary.
The transcript in this case contains no sentence. This is the final judgment and its presence in the transcript is necessary to confer jurisdiction on the Court of Criminal Appeals in a felony case. In its absence the appeal must be dismissed. Thompkins v. State, 87 Tex.Crim. Rep.; Vernon's C. C. P., Art. 769, Note 3.
Appeal dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.